DENNIS, C. J.
(Orally)
The Court (after jury has rendered their verdict in favor of the plaintiff) : Gentlemen of the jury, the Supreme Bench at its last meeting deprecated extremely what I will call the carelessness or indifference of defendants and their attorneys in filing pleas to suits which are brought under the Rule Day Act or Speedy Judgment Act, denying liability under oath, the attorney for the defendant certifying that he advised that such a plea be filed.
Under the practice, if the plaintiff recovers, it is within the power of the Court to allow the plaintiff’s attorney a counsel fee to be paid by the defendant. Without meaning the slightest disrespect or slightest reflection upon defendant’s attorney in this case, because he was probably deceived by his client, this appears to be a typical case to enforce that policy. The defendant has not even had the courtesy or the decency to appear, after swearing that he owed nothing. He has left his attorney on the flat of his back, without a witness or without a shred of defense.
You gentlemen, after hearing the testimony, not only were impressed with the fact that the defendant owed the money and had no defense, but in the exercise of your jurisdiction and your judgment, have allowed the plaintiff interest on this account. There*805fore, in view of these circumstances, I shall allow the plaintiffs attorney a counsel fee of one hundred dollars, instead of the minimum fee of twenty-five dollars, which I otherwise would have allowed.